Citation Nr: 1034438	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis, effective prior to November 23, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis, effective November 23, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to April 
1982 and September 1982 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
denied an increased rating in excess of 10 percent for both 
sarcoidosis and hypertension.  In May 2008, the RO granted an 
increased rating of 30 percent for sarcoidosis, effective 
November 23, 2007.  The Veteran has indicated that she is not 
satisfied with this rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In January 2009, the 
Veteran testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  

The Veteran was previously represented by the Disabled American 
Veterans, but they submitted a letter in January 2009 requesting 
to have the power of attorney immediately withdrawn from their 
organization.  They noted that upon completion of the January 
2009 Travel Board hearing that the Veteran faxed a document to 
them noting that she no longer requested a power of attorney by 
the Disabled American Veterans.  A copy of this fax appears in 
the claims file.  As the Veteran's revocation makes continued 
representation by the Disabled Americans impossible, and the 
Disabled American Veterans notified VA of the revocation in 
writing with a copy of the Veteran's name and claims number, and 
indicated that a copy of the letter was mailed to the Veteran, 
good cause has been shown for the Disabled American Veterans to 
withdraw the power of attorney.  See 38 C.F.R. § 20.608(b).  The 
Veteran has not submitted a new power of attorney.  In January 
2010, she submitted a written statement reiterating that she did 
not want Disabled American Veterans representing her.  Thus, she 
is considered unrepresented.

The issues of service connection for asthma and chronic 
obstructive pulmonary disease, secondary to sarcoidosis, 
have been raised by the record by statements from the 
Veteran dated in December 2007 and September 2009, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The inferred issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective prior to November 23, 2007, the medical evidence 
shows sarcoidosis with pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) 
corticosteroids; and pulmonary function testing showing post 
bronchodilator results of FEV1/FVC of 82.

2.  Effective November 23, 2007, the medical evidence shows 
sarcoidosis with pulmonary involvement requiring systemic 
corticosteroids, including at least two occasions when she had to 
receive a high dosage in the emergency room, but for the most 
part, only requiring corticosteroid treatment for maintenance 
purposes; and the most severe pulmonary function testing showed 
post-bronchodilator of FEV1 of 66 percent predicted, FEV/FVC of 
64 percent, and that her vital capacity was only 70 percent 
indicating restriction.

3.  The medical evidence shows that the Veteran's hypertension is 
manifested by a range of diastolic blood pressure readings from 
74 to 110 with the predominant readings in the 90s; the range of 
systolic blood pressure readings is from 124 to 173, with no 
systolic readings above 200.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no higher, 
for sarcoidosis, effective prior to November 23, 2007, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.96, 4.97, Diagnostic Codes 6600-6846 (2009).

2.  The criteria for an evaluation in excess of 30 percent for 
sarcoidosis, effective November 23, 2007, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.96, 4.97, Diagnostic Codes 6600-6846 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice regarding 
the increased rating claim for sarcoidosis by letter dated in 
November 2006.  In December 2008, the RO provided the appellant 
with notice of the criteria for assigning disability ratings for 
sarcoidosis and hypertension and specifically noted the 
diagnostic criteria for getting a higher rating for the 
disabilities on appeal.  The letter noted that the evidence 
considered includes anything pertaining to severity and duration 
of symptoms, impact of condition on employment, and specific test 
or measurement results.  The letter also noted that the Veteran 
should submit or notify VA of information regarding ongoing 
treatment including Federal records, statements from employers or 
people who have witnessed how the disability affects her, and any 
other relevant evidence.  While the December 2008 notice letter 
was not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated in December 2009 and 
June 2010, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the duties of the 
claimant to obtain evidence.  The November 2006 letter also noted 
the duties of VA to obtain evidence, while the December 2008 
letter only noted the duties of the Veteran.  The Veteran is not 
prejudiced by this deficiency, however, as she has demonstrated 
that she understands VA's duties to obtain evidence by 
continuously notifying VA of relevant evidence she wanted VA to 
obtain on her behalf.    

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records, private treatment 
records, and VA treatment records.  There is no indication in the 
record of any outstanding evidence.  

The Veteran was afforded VA examinations in January 2007 and 
November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient information 
to decide the issues on appeal, and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4 will be considered, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

Sarcoidosis

The Veteran contends that her disability ratings for sarcoidosis 
do not accurately reflect the current severity of her disability.  
In a December 2007 statement, she indicated that she constantly 
had to have breathing treatment and was on steroids, and 
constantly stayed fatigued due to her chronic disorder.  She 
testified at the January 2009 Board hearing that her medication 
treatment had increased over the years for sarcoidosis and that 
she had been on Albuterol, Cefanex, and Combivent.  She further 
testified that in 2007, she had to be rushed to the hospital 
because she had shortness of breath and collapsed.  In September 
2009, the Veteran submitted a statement that she should get at 
least a 60 percent rating for her sarcoidosis, as her pulmonary 
disease had become progressively worse and she had to use 
steroids to control the symptoms.

She is presently rated as 10 percent disabled for sarcoidosis, 
effective prior to November 23, 2007, and 30 percent, effective 
November 23, 2007, under 38 C.F.R. § 4.97, Diagnostic Codes 6600 
for bronchitis, and 6846 for sarcoidosis.  

Sarcoidosis is rated under Diagnostic Code 6846.  Under this code 
provision, a 0 percent rating is assigned for chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment; or rate active disease or results as 
chronic bronchitis (DC 6600) and extra-pulmonary involvement 
under specific body system involved.  A 30 percent rating is 
assigned where there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A rating of 60 percent rating is assigned where 
there is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  And the highest 
rating of 100 percent is assigned where there is cor pulmonale 
(right heart failure) or cardiac involvement with congestive 
heart failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment. 38 C.F.R. § 4.97.

Diagnostic Code 6600 provides ratings for chronic bronchitis.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 
to 80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-
percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 
percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy, is rated 100 percent 
disabling. 38 C.F.R. § 4.97.

The special provisions regarding evaluation of respiratory 
conditions note that when evaluating a respiratory disorder based 
on pulmonary function tests, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule unless 
the post-bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d).

A May 2006 VA pulmonary clinic note shows the Veteran was 
comfortable at rest but dyspneic with exertion.  She was treated 
with albuterol, Combivent, and Advair was restarted.  Pulmonary 
function tests show FEV1/FVC with associated numbers, 66 and 81.  
It is not clear which, if either, is the percentage of FEV1/FVC 
postbronchodilator; but the 81 would not warrant a rating higher 
than 10 percent, while the 66 would warrant a 30 percent rating.

A June 2006 VA pulmonary clinic note shows the Veteran had a 
history of sarcoidosis since 1990 and was not on steroids.  She 
also had not had any recent hospitalization, nor did she have 
shortness of breath or chest pain.  The impression was 
sarcoidosis, reactive airways disease, stable.

A January 2007 VA examination report notes that the Veteran uses 
Combivent inhaler, Advair, and albuterol nebulized solution.  The 
examiner noted that the Veteran had been on prednisone taper 
several times in the past, and had to take prednisone several 
times a year; she was on prednisone in the 1990s.  She had 
dyspnea on exertion.  If she walked up a flight of stairs, she 
became severely short of breath.  She stated that the symptoms 
had been stable over many years.  She denied any chest pain.  A 
chest x-ray examination report showed extensive apical and upper 
lobe scar formation and interstitial changes with associated 
pleural thickening, unchanged from prior study.  The findings 
were noted to be consistent with clinical history of sarcoidosis.  
Post bronchodilator results of pulmonary function testing showed 
FEV1/FVC of 82.  It was noted that there was a mild restrictive 
defect and no bronchodilator response.

In October 2007, a VA pulmonary clinic note shows that the 
Veteran had a history of sarcoidosis since 1990 and was initially 
placed on steroids at the time of diagnosis for years, then for 
intermittent periods.  She had not taken steroids in the past 
three years.  

A November 7, 2007 VA pulmonary clinic note shows a past medical 
history of sarcoidosis, asthma/hyperactive airway disease, upper 
lobe bronchiectasis, chronic sinusitis, and eosinophilia.  She 
noted continued symptoms, increased dyspnea, and cough productive 
of green/dark brown sputum.  She had been using medications as 
prescribed but had not seen a benefit.  The assessment was 
asthma/hyperactive airways/bronchiectasis exacerbation, history 
of sarcoidosis, chronic rhinosinusitis, and history of 
eosinophilia.  The examiner determined that they would treat the 
Veteran aggressively in light of sputum change and would start 
her on prednisone 30 mg for five days.  They also increased her 
other medications.

A March 2008 letter from a private physician notes that the 
Veteran was hospitalized from November 23, 2007 to November 27, 
2007 for bilateral pneumonia and exacerbation and flare-up of her 
chronic sarcoidosis.  She developed severe cough, dyspnea, and 
persistent wheezing.  She was seen on a follow up basis at the 
physician's office on December 11, 2007 and February 7, 2008.  
She was still exhibiting residual wheezing and dyspnea on 
exertion.  She had been tapered off prednisone and maintained 
Advair and albuterol, as needed.  The associated treatment 
records are in the claims file.

Effective prior to November 23, 2007, the medical evidence shows 
sarcoidosis with pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) corticosteroids.  In 
spite of the intermittent findings of the Veteran not being on 
steroids, pulmonary function tests show a mild restrictive defect 
and the Veteran has consistently been on Advair.  This meets the 
criteria for a 30 percent rating under Diagnostic Code 6846 for 
sarcoidosis.  

The next higher 60 percent rating is not warranted under this 
diagnostic code, as systemic high dose corticosteroids are not 
shown.  Prednisone was prescribed for the Veteran on November 7, 
2007 because of the color of her sputum, but she also had other 
aggravating symptoms of asthma/hyperactive airway disease, upper 
lobe bronchiectasis, chronic sinusitis, and eosinophilia.  
Moreover, she was tapered off prednisone approximately one to two 
months later and was maintained again on Advair, among other 
medications.  It was not shown that her prescription for 
prednisone was for a high does, nor was this ongoing treatment.

A rating higher than 30 percent also is not warranted under 
Diagnostic Code 6600, for chronic bronchitis, as pulmonary 
function tests show that FEV-1 was not 40 to 55 percent predicted 
and FEV1/FVC was not 40 to 55 percent.  Diffusion Capacity of 
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
was not measured.

Private treatment records dated from January 2008 to October 2008 
show continued treatment for sarcoidosis.   A January 2008 
pulmonary function test shows FEV1 predicted of 66 percent and 
FEV1/FVC of 72 percent.  A September 2008 private hospital record 
shows the Veteran presented to the emergency department with a 
history of increased dyspnea and wheezing over the last couple of 
days.  It was noted that she had a past medical history of 
asthma, pneumonia, and sarcoidosis.  On physical examination 
there were course breath sounds bilaterally.  After evaluation in 
the emergency room, the examiner's clinical impression was 
asthmatic bronchitis and sarcoidosis.  She was treated in the 
emergency department with prednisone.  On re-examination, she was 
much improved with resolution of wheezing and no respiratory 
distress, and she was discharged.  

An October 2008 treatment record notes that the Veteran had 
missed her last two visits and had not been feeling well.  She 
had run out of her medication and had not been using her 
maintenance medications.  She was seen in the emergency room on 
September 18, 2008 and was evaluated and released on Medrol 
tapering doses as well as completion of a 10-day course of 
Levaquin.  After she ran out of medication she did not take any 
at all.  She had a scheduled visit that day and was short of 
breath and had audible wheezing on examination and a productive 
cough.  She complained about extreme weakness and fatigability.  
The examiner gave her a treatment of Xopenex 1.25 high flow times 
one and advised her admission.  It was noted that medications 
taken on a regular basis were Combivent and Advair, both of which 
she had run out of.  The impression was dyspnea secondary to 
exacerbation of bronchial asthma, bronchitis; rule-out pneumonia; 
and a history of sarcoidosis.  It was noted that she would be 
started on intravenous steroids, as well as around-the-clock 
bronchodilators.

The October 2008 hospital discharge record notes that the Veteran 
was noted to have chronic bronchial asthma and sarcoidosis and 
was admitted with severe respiratory distress.  This was 
accompanied by cough productive of brownish phlegm.  The chest x-
ray revealed findings consistent with the possibility of 
pneumonia.  This was interspersed amongst chronic changes 
secondary to her sarcoidosis and bronchiectasis.  She was started 
right away on high-dose intravenous steroids, as well as 
intravenous Azithromycin.  She had also received Levaquin as an 
outpatient when she visited the emergency room.  After about 24 
hours of complaining of severe shortness of breath accompanied by 
cough and pain, she slowly felt better.  She was discharged and 
continued on the medications mentioned above.

A January 2009 letter from the Veteran's private physician notes 
that her clinical course is one characterized by chronicity of 
symptoms and gradual deterioration of her lung condition.  A 
recent pulmonary function test showed post-bronchodilator of FEV1 
of 66 percent predicted and FEV/FVC of 64 percent.  Her vital 
capacity was only 70 percent indicating restriction.  The 
physician determined that she would likely need a maintenance 
dose of oral steroids plus long acting bronchodilator/ steroid 
combination to maintain a remission.  Her prognosis for a 
meaningful recovery to full functional status was seriously 
jeopardized.

A November 2009 VA examination report shows the Veteran was on 
Advair, albuterol nebulizer, and ProAir inhaler.  She took 
prednisone daily, 20mg according to the Veteran.  She had been 
taking this dose for several months, according to her.  She also 
was taking Levaquin, antibiotic.  She went to the emergency room 
for shortness of breath three to four times per year.  Pulmonary 
function tests showed FEV-1 of 74 percent predicted, FEV1/FVC of 
78 percent, and DLCO-SB of 85.9 percent predicted.  The 
interpretation was mild restrictive dysfunction with normal 
diffusing capacity and no bronchodilator response.  The diagnosis 
was sarcoidosis with mild functional impairment.

Effective November 23, 2007, the medical evidence does not show 
that the criteria for a rating in excess of 30 percent are 
warranted for sarcoidosis.  Under Diagnostic Code 6600, pulmonary 
function testing would have to show findings of FEV-1 of 40 to 55 
percent predicted; FEV-1/VFC of 40 to 55 percent; DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  The most severe 
pulmonary function testing showed post-bronchodilator of FEV1 of 
66 percent predicted, FEV/FVC of 64 percent, and that her vital 
capacity was only 70 percent indicating restriction.  These 
findings fall under the criteria for a 30 percent rating under 
Diagnostic Code 6600.  Maximum oxygen consumption was not tested.

The medical evidence also does not show that the Veteran's 
sarcoidosis required systemic high dose (therapeutic) 
corticosteroids for control.  Treatment records reflect that the 
Veteran was treated with systemic corticosteroids, including at 
least two occasions when she had to receive a high dosage in the 
emergency room.  For the most part, however, the Veteran's 
corticosteroid treatment was for maintenance purposes.  She was 
seen in the emergency room on September 18, 2008 and was treated 
with prednisone, evaluated, and released on Medrol tapering doses 
as well as completion of a 10-day course of Levaquin.  In October 
2008, she was started right away on high-dose intravenous 
steroids and was discharged with continued usage of the 
medications.  However, her private physician indicated in January 
2009 that she would likely need a maintenance dose of oral 
steroids plus long acting bronchodilator/ steroid combination to 
maintain a remission.  The November 2009 VA examination report 
also notes that the Veteran was on Advair, albuterol nebulizer, 
and ProAir inhaler, and according to the Veteran, took prednisone 
daily, 20mg, for several months.  These records show that while 
the Veteran had two exacerbations of her sarcoidosis, which 
required high doses of systemic corticosteroids, for the most 
part, she only requires maintenance treatment with 
corticosteroids and intermittent systemic corticosteroids to keep 
her symptoms associated with sarcoidosis under control.  This 
more closely approximates the criteria for a 30 percent rating 
under Diagnostic Code 6846.

Hypertension

The Veteran seeks a higher rating for her hypertension.  She 
submitted a statement in September 2009 that evidence in the 
record shows diastolic blood pressure of 130 or more and that she 
had been rushed to the emergency room for high blood pressure 
readings.  She complained that VA had picked randomly low blood 
pressure readings and felt that the rating for her hypertension 
should be at least 40 percent.

The Veteran's hypertension is rated as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  An evaluation of 10 percent is warranted when 
diastolic pressure is predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  A minimum evaluation also is 
warranted for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  An evaluation of 20 percent is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or more.  
An evaluation of 60 percent is warranted when diastolic pressure 
is predominantly 130 or more.

Note (1) to Diagnostic Code 7101 provides that: Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.

Note (2) to Diagnostic Code 7101 provides that: Hypertension due 
to aortic insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation. 38 
C.F.R. § 4.104, Diagnostic Code 7101.

VA treatment records dated from January 2006 to July 2008 show 
the following blood pressure readings: 160/100, 159/94, 160/100, 
173/99, 130/84, 138/98, 160/101, 170/110, and 152/92.  A November 
2009 VA examination report shows blood pressure readings of 
150/90, 150/92, and 154/90.

Private treatment records dated from November 2007 to October 
2008 show the following blood pressure readings: 130/88, 134/74, 
156/85, and 124/90. 

The range of diastolic blood pressure readings is from 74 to 110 
with the predominant readings in the 90s.  The range of systolic 
blood pressure readings is from 124 to 173, with no systolic 
readings above 200.  The Veteran also has to be on medication to 
control her hypertension.  These findings more closely 
approximate the criteria for a 10 percent rating under Diagnostic 
Code 7101.
 
Summary

Aside from the occasional flares, the level of impairment 
associated with the sarcoidosis and hypertension has been 
relatively stable throughout the appeals period, or at least has 
not consistently been worse than what is warranted for the 
ratings assigned.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the sarcoidosis shows pulmonary 
involvement with persistent symptoms requiring systemic 
corticosteroids for maintenance purposes; and pulmonary function 
test readings showing FEV1 of 66 percent predicted, FEV/FVC of 64 
percent, and that her vital capacity was only 70 percent 
indicating restriction.  The hypertension requires medication to 
control with predominant diastolic readings in the 90s and no 
systolic readings over 200.  Diagnostic Codes 6846, 6600, and 
7101, respectively, address this type of impairment.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disabilities but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required frequent periods of hospitalization due 
to the disability and marked interference with employment has not 
been shown.  

The record shows that she was hospitalized for five days in 
November 2007, once in September 2008, and six days in October 
2008 for complaints associated with her sarcoidosis.  This does 
not amount to frequent periods of hospitalization.  A November 
2008 letter from the Veteran's employer at Rutgers University 
Army ROTC program notes impending disciplinary action for not 
reporting to work since September 2007 and that the last medical 
documentation submitted was dated in January 2008, which notes 
that the Veteran could not work because of extensive pain.  A 
December 2007 letter from the Veteran's private physician notes 
that the Veteran was being treated for pneumonia and sarcoidosis 
and would not be able to perform her usual job at that time and 
that a follow-up examination was scheduled in four weeks.  A 
March 2008 letter from the same physician notes that the Veteran 
had not been cleared to return to her usual work because of 
treatment for pneumonia and sarcoidosis since November 23, 2007.  
While the Veteran would have missed work during the days of her 
hospitalization and for a period afterward, the record does not 
conclusively show marked interference with employment solely due 
to the Veteran's sarcoidosis or hypertension.  The Veteran later 
testified at the January 2009 Board hearing that she had been 
fired from VA because of time she took off for her cervical spine 
and migraine headaches.  The November 2009 VA examination report 
notes that the Veteran worked at Rutgers University in the human 
resources department but quit in January 2009.  

Regardless of whether frequent hospitalization or marked 
interference with employment is shown, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.

The Veteran has argued that she is entitled to at least a 60 
percent rating for her sarcoidosis and 40 percent rating for her 
hypertension.  She is competent to report that which she can 
experience or observe, and there is no reason shown to doubt her 
credibility in this regard.  However, as a layperson lacking in 
medical training and expertise, she cannot provide a competent 
medical opinion regarding the severity of her sarcoidosis and 
hypertension, including clinical evaluation of pulmonary function 
tests, and medication that is necessary.  She asserted that her 
diastolic blood pressure readings had been 130 or more and that 
she had to be rushed to the hospital.  The record shows that for 
the relevant appeals period, the Veteran was hospitalized twice 
for complaints associated with her sarcoidosis and that blood 
pressure readings were not as high as diastolic of 130.  Even if 
she did have this reading, this certainly is not shown to be a 
predominant reading during the relevant time frame for this 
appeal.  Thus, her view is outweighed by the opinions provided by 
the medical professionals who examined the Veteran, discussed her 
disabilities, and provided the relevant clinical testing to rate 
the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 30 
percent rating for sarcoidosis and a 10 percent rating for 
hypertension for the entire appeals period.  See 38 C.F.R. § 4.7.  
To the extent that any further increase is not provided, the 
preponderance of the evidence is against the claim for an 
increase and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for 
sarcoidosis, effective prior to November 23, 2007, is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis, effective November 23, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

A TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The medical evidence shows that a TDIU claim has been 
raised by the record.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b).

The record shows that effective April 15, 2004, the Veteran met 
the schedular criteria for a TDIU.  A December 2007 letter from 
her private physician notes that the Veteran was being treated 
for bilateral pneumonia and a flare-up of her chronic sarcoidosis 
and was fully disabled from performance of her usual job.  A 
March 2008 letter from the same physician notes that the Veteran 
had not been cleared to return to her usual work because of 
treatment for pneumonia and sarcoidosis since November 23, 2007.  
She testified at the January 2009 Board hearing that she was 
fired from her job at VA due to treatment for migraine headaches 
and submitted a November 2008 letter from her employer at the 
Rutgers University Army ROTC program noting impending 
disciplinary action for missing work due to medical treatment.  
The November 2009 VA examination report notes that the Veteran 
worked at Rutgers University in the human resources department 
but quit in January 2009.

The issue of entitlement to a TDIU has been raised as medical 
evidence shows she might have been rendered unemployable due to 
her service-connected disabilities.




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
describing the criteria for assigning a total 
disability rating based on individual 
unemployability. 

2.  Schedule the Veteran for an appropriate 
examination to determine whether her service-
connected disabilities render her 
unemployablable.  

3.  Thereafter, any additional development 
deemed warranted should be conducted and the 
TDIU claim adjudicated.  If the benefit 
sought on appeal is denied, issue the Veteran 
a supplemental statement of the case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


